DocuSign Envelope ID: BD9AFDB1-1C72-46C2-A120-2A260136828F
                         Case 3:20-cv-05309-CRB Document 17 Filed 08/04/20 Page 1 of 3



              1

              2

              3

              4

              5

              6

              7
                                                   UNITED STATES DISTRICT COURT
              8
                                                  NORTHERN DISTRICT OF CALIFORNIA
              9                                       SAN FRANCISCO DIVISION

             10
                    COLIN SCHOLL and LISA STRAWN, on
             11     behalf of themselves and all others        Case No. 3:20-cv-5309-CRB
                    similarly situated.
             12                                                DECLARATION OF CHESA BOUDIN IN
                                         Plaintiffs,           SUPPORT OF PLAINTIFFS’ MOTION FOR
             13                                                (1) PRELIMINARY INJUNCTION; (2) CLASS
                    v.
                                                               CERTIFICATION; AND (3) APPOINTMENT
             14
                    STEVEN MNUCHIN, in his official            OF CO-LEAD CLASS COUNSEL
             15     capacity as the Secretary of the U.S.
                    Department of Treasury; CHARLES
             16     RETTIG, in his official capacity as U.S.
                    Commissioner of Internal Revenue; U.S.
             17     DEPARTMENT OF THE TREASURY;
                    the U.S. INTERNAL REVENUE
             18     SERVICE; and, the UNITED STATES OF
                    AMERICA.
             19
             20                          Defendants.

             21

             22

             23

             24

             25

             26

             27

             28

                                                                          DECL. OF CHESA BOUDIN ISO PLFS’ MTN. FOR
                                                                                          PRELIMINARY INJUNCTION
                    2016657.2
                                                                                          CASE NO. 3:20-CV-5309-CRB
DocuSign Envelope ID: BD9AFDB1-1C72-46C2-A120-2A260136828F
                       Case 3:20-cv-05309-CRB Document 17 Filed 08/04/20 Page 2 of 3



              1                 I, Chesa Boudin, declare as follows:
              2                 1.     I am the District Attorney of the City and County of San Francisco. I am a United
              3     States citizen and over the age of 18. I am informed and believe as follows.
              4                 2.     As District Attorney, it is my responsibility—and that of my office—to hold
              5     individuals accountable and to protect victims. We are gatekeepers of the criminal justice system
              6     with a legal and ethical duty to ensure the system operates effectively to protect public safety and
              7     is free of bias. We pursue innovative measures to break the cycle of crime. Among our core
              8     goals is promoting safer communities by reducing recidivism and promoting inclusive,
              9     community-based crime prevention and healing. Rather than delay economic relief for our
             10     communities in most need during this pandemic, we must lead a deep structural change toward a
             11     justice system that better values healing over retribution and devotes resources toward the tools
             12     we know are essential to public safety. I make this declaration based on my experiences and
             13     those of my office interacting with people who are, have been, and may be incarcerated.
             14                 3. Reentry is a critical transition period in the life of an incarcerated person. The return to
             15     community can prove to be challenging after family ties have weakened, housing is lost, and job
             16     prospects seem unattainable with a felony charge. Having the resources and financial supports in
             17     place to make that transition successful is often a critical difference in whether someone re-
             18     offends and is re-arrested. We know that the first 72 hours after release are critical to setting the
             19     course for successful reentry.
             20                 4.     The State of California provides only $200 to persons who are leaving prison.
             21     That amount is woefully inadequate to cover even basic transportation costs. In addition, a
             22     portion of that money may be deducted for clothing issued by the California Department of
             23     Corrections and Rehabilitation. The lack of financial support for people re-entering society poses
             24     difficulties not only for the individual who is being released, but also the household they will join,
             25     which now faces the expense of supporting an additional person.
             26                 5.     Three basic, yet critical needs of people leaving prison to lead stable and healthy
             27     lives are healthcare, employment, and housing. Financial resources are necessary for all three of
             28     them. Those resources are not readily available for most incarcerated people upon release.
                                                                                         DECL. OF CHESA BOUDIN ISO PLFS’ MTN. FOR
                    2016657.2
                                                                         1                               PRELIMINARY INJUNCTION
                                                                                                         CASE NO. 3:20-CV-5309-CRB
DocuSign Envelope ID: BD9AFDB1-1C72-46C2-A120-2A260136828F
                       Case 3:20-cv-05309-CRB Document 17 Filed 08/04/20 Page 3 of 3



              1     Further, many formerly incarcerated people need to stay temporarily in hotel rooms while they
              2     attempt to secure housing; this process also consumes limited financial resources.
              3                 6.     Upon release, the lack of financial resources often results in undesirable behavior
              4     such as substance use or unlawful activity, which may have serious consequences for the
              5     individual and society at large, up to and including re-incarceration.
              6                 7.     For the thousands of incarcerated people that will be released in California alone
              7     over the next several months, receipt of CARES Act economic assistance at a later time will be
              8     inadequate to provide them the critical and immediate support they need to re-adjust to life
              9     outside of prison, particularly during a time of economic crisis. Sufficient financial support for
             10     incarcerated people who are released is a critical means to reduce recidivism and promote public
             11     safety. The CARES Act economic assistance builds on the strengths and abilities of people
             12     returning home from prison and ensures that they, their families, and their communities are given
             13     the greatest opportunity to grow and thrive. It is unquestionably in the public interest to provide
             14     those resources.
             15                 8.     Incarceration also places severe burdens on families and the maintenance of
             16     healthy family relationships. That burden falls unevenly on people with limited economic means
             17     and who do not live close to where their incarcerated family members live. Maintenance of
             18     parent-child and other family relationships notwithstanding incarceration is critical to the
             19     emotional well-being of both the parent and the child, enhanced community safety by reducing
             20     the trauma on children and loved ones separated from those inside, and the successful re-entry of
             21     the parent or child upon release. The availability of financial support helps strengthen those
             22     relationships and has significant residual benefits. CARES Act stimulus payments thus would
             23     help not only the incarcerated individual, but also benefit the larger family structure.
             24                 I declare under penalty of perjury under the laws of the United States that the foregoing is
             25     true and correct.
             26                 Executed on the 4th of August, 2020, in San Francisco, California.
             27
                                                                              CHESA BOUDIN
             28
                                                                                       DECL. OF CHESA BOUDIN ISO PLFS’ MTN. FOR
                    2016657.2
                                                                       2                               PRELIMINARY INJUNCTION
                                                                                                       CASE NO. 3:20-CV-5309-CRB
